Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Vacate Previous Action
The action submitted 10/12/2022 is vacated. This action replaces the vacated action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Flameco (NL 8300486 A, text citations from the machine translation appended to the reference provided on the date of this action), hereinafter Flameco, in view of Hornal (GB 1183728 A), hereinafter Hornal.

Regarding claim 26-28, Flameco discloses an air spinner for use in a duct burner, the air spinner comprising: 
a hub defining a fuel path having a fuel path axis (Center opening 19); 
a plurality of blades (18) extending radially from the hub so as to establish an air flow path between the blades, and each blade of the plurality of blades is configured so as to be disposed at a non-parallel angle relative to the air flow path so that the plurality of blades impart rotation to air flowing between the blades (31); 
a nozzle extending through the hub and coupled to a fuel runner in communication with a fuel outlet, where the nozzle comprises a body having a sidewall that defines a nozzle channel having an open first end and a substantially closed second end, where the first end is configured to be coupled to the fuel runner with the nozzle channel in communication with the fuel outlet (“The gas injection nozzle 14, which is drawn in fig. 11 and 12, is provided with a connecting piece 20 with screw-20 thread on the gas pipe 10. Furthermore, the nozzle 14 is provided with a part 21, which fits in the holes 19 with clearance. in the burner plate 13, 13 ', and of a shoulder 22, which just encloses the plate clearance between the gas pipe 10 and the shoulder 22”); and
a plurality of fuel passages extending through the sidewall in a downstream direction extending from the nozzle first end to the second end at an angle relative to a nozzle channel axis, wherein the fuel path axis is coaxial with the nozzle channel axis (26).

    PNG
    media_image1.png
    432
    489
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    423
    362
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    452
    421
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    254
    482
    media_image4.png
    Greyscale

Flameco does not disclose each blade of the plurality of blades is configured so as to be disposed at a non-perpendicular angle relative to the air flow path, or wherein the angle is between 20 and 65 degrees or wherein the angle is between 65 degrees.

However, Hornal teaches each blade of the plurality of blades is configured so as to be disposed at a non-perpendicular angle relative to the air flow path (30, “the plane of each of said vanes being inclined at an angle to a plane substantially perpendicular to said oxygen stream” page 1, line 47).

    PNG
    media_image5.png
    333
    423
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    295
    347
    media_image6.png
    Greyscale

In view of Hornal’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include each blade of the plurality of blades is configured so as to be disposed at a non-perpendicular angle relative to the air flow path as is taught in Hornal, in the air spinner disclosed by Flameco.
One would have been motivated to include each blade of the plurality of blades is configured so as to be disposed at a non-perpendicular angle relative to the air flow path because Hornal states “the vanes serve to constitute a pressure parrier within the air supply conduit and to produce turbulence within the air stream.” Therefore, including vanes having the angle taught by Hornal will improve turbulence and therefore mixing of the fuel and air.

Flameco, as modified by Hornal, does not disclose wherein the angle is between 20 and 65 degrees or wherein the angle is between 65 degrees. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Flameco discloses oblique fuel passages 26, but does not specifically recite the claimed angles. Achieving the claimed angles is a results-effective variable because the angle need not be too large as elements 24 exist in the 90 degree range already, and if the angle were too small the fuel would travel substantially along with the air and avoid mixing. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the angle of elements 26, because the selection of angle to achieve adequate mixing constitutes the optimization of design parameters, which fails to distinguish the claim.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Flameco, in view of Hornal, and further in view of Haynes (US 20080083229 A1), hereinafter Haynes.

Regarding claim 29, Flameco, as modified by Hornal, discloses the burner of claim 5. 

Flameco, as modified by Hornal, does not disclose wherein the fuel passages have offset axes such that the axes do not intersect the nozzle channel.

However, Haynes teaches wherein the fuel passages have offset axes such that the axes do not intersect the nozzle channel (“the first, second and third passages 106, 108 and 10 have a tangential injection angle of about 0 degrees to about 75 degrees” paragraph [0035]).

    PNG
    media_image7.png
    424
    740
    media_image7.png
    Greyscale

In view of the teachings of Haynes, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the fuel passages have offset axes such that the axes do not intersect the nozzle channel as is taught in Haynes, in the burner disclosed by Flameco.
One would have been motivated to include wherein the fuel passages have offset axes such that the axes do not intersect the nozzle channel because Haynes states “the flow of syngas fuel and nitrogen in the second and third passages 108 and 110 is counter swirled with respect to the air swirl generated by the vanes 122 to facilitate enhanced mixing, decreased flame length, reduced emissions and increased flame front pattern factors” (paragraph [0035]). Therefore, including the tangentially oriented fuel passages will facilitate enhanced mixing and reduce emissions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Mosiewicz (US 20040101797 A1) “The assembly 10 can further be supplied with a plate 22 to direct the air stream 12 to the burner 16” paragraph [0019]

    PNG
    media_image8.png
    411
    476
    media_image8.png
    Greyscale

Razore (EP 0561376 A2) “the auxiliary fins 29 of each series, when they are made active, reduce the passage cross-section for the flow of combustion air into the chamber 6” column 6, line 1

    PNG
    media_image9.png
    282
    473
    media_image9.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762